June 4, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claims 1, 9-13, 22, and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings

The drawings were received on 06/14/2021 and 06/01/2022.  These drawings are approved.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 11-12, the phrase “and cooperating fasteners that having exterior threads the extend through respective ones of the plurality of spanning wood frame cross members…..” is unclear and confusing language.  Should the word “that” in front of “having” be deleted and “the” after the word “threads” be - - that - - instead so that the claim reads as - - and cooperating fasteners that extend through respective ones of the plurality of spanning wood frame cross members - -? Or should the word “having” in front of the word “exterior” be changed to - - have - - so that the phrase reads as  - - and cooperating fasteners that have exterior threads that extend through respective ones of the plurality of spanning wood frame cross members - -?
The aforementioned problem renders the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hilemn (U.S. Patent No. 4,077,517) in view of Yuan (U.S. Patent No. 9,309,914 B2) and Burhman (U.S. Patent No 7,134,728 B1) or Casini (U.S. Patent No. 6,367,874 B2), or Andrade (U.S. Patent No. 9,345,330 B2).

    PNG
    media_image1.png
    328
    344
    media_image1.png
    Greyscale

Hilemn teaches the structure substantially as claimed including an upholstered seat comprising:
a pair of arm rest forms 14,16, each of the arm rest forms being hollow and having a continuous wall extending around a top, two lateral sides, a forward side, a rearward side, and a bottom side;
a backrest frame 22;
a seat deck 18;
wherein the rest forms each have at least one panel 48 attached thereto on a side with fasteners that extend through the respective continuous wall of each arm rest form into the interior of the said arm rest form (see the specification where it reads that the “panel 48 which may be nailed or affixed thereto in any conventional manner) but does not teach that the arm rest forms are blow molded polymer arm rests nor does Hilemn teach fasteners having an internal thread that extend through the respective continuous wall of each arm rest form into the interior of the said arm rest form, and that clamp onto the continuous polymer wall, and cooperating fasteners having exterior threads that extend through respective ones of the plurality of spanning wood frame cross members and into respective ones of the fasteners having internal threads.
However, Burhman, Casini, and Andrade all teach that modular chairs that may be blow molded, injection molded, or made with similar techniques.  

    PNG
    media_image2.png
    182
    493
    media_image2.png
    Greyscale

Yuan teaches fasteners 11,12 having an internal thread for extending through a continuous wall 15, such as the wall of an armrest, into the interior of an arm rest form, and that clamp onto the wall, and cooperating fasteners 41 having exterior threads that are adapted to extend through respective ones of a plurality of spanning wood frame cross members and into respective ones of the fasteners 11,12 having internal threads (See Figures 2C and 2G of Yuan above).  It would have obvious and well within the level of ordinary skill in the art to form the seat, as taught by Hilemn, from blow molded polymer, as taught by Burhman, Casini, and Andrade, since blow molding is nothing more than an alternative conventional method to injection molding or extrusion molding. However, the costs of blow molding are lower as compared to injection molding.  It would have obvious and well within the level of ordinary skill in the art to use the type of fasteners such as the one taught by Yuan, since it would provide a more secure attachment of the parts that would also prevent inadvertent detachment o the fasteners and the walls. 

Claims 1, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al (U.S. Patent No. 10,512,338 B1) in view of Yuan (U.S. Patent No. 9,309,914 B2) and Griggs, Jr. (U.S. Patent Application Publication No. 2012/0217784 A1) and Burhman (U.S. Patent No 7,134,728 B1) or Casini (U.S. Patent No. 6,367,874 B2), or Andrade (U.S. Patent No. 9,345,330 B2).

    PNG
    media_image3.png
    392
    470
    media_image3.png
    Greyscale

Hawkins et al teach the structure substantially as claimed including upholstered chair comprising:
a backrest frame comprising a wood breast rail 78, a wood rear spring rail 79, a lower forward wood rail 42, a lower back rail 44;
a pair of arm rest forms having an inset wall portion defining a breast rail slot and an inset wall portion defining an inset wall portion defining a rear rail slot, the breast rail slot, a pair of arm rest forms, each of the arm rest forms being hollow and having a continuous wall extending around a top, one lateral side, a forward side, a rearward side, and a bottom side;
a backrest frame;
a seat deck but does not teach that the arm rests have two lateral sides and that they are polymer armrests. Hawkins et al also does not teach fasteners having an internal thread that extend through the respective continuous wall of each arm rest form into the interior of the said arm rest form, and that clamp onto the continuous polymer wall, and cooperating fasteners having exterior threads that extend through respective ones of the plurality of spanning wood frame cross members and into respective ones of the fasteners having internal threads.


    PNG
    media_image4.png
    316
    417
    media_image4.png
    Greyscale

Griggs, Jr. teaches an armrest form that has a two lateral sides. However, Burhman, Casini, and Andrade all teach that modular chairs that may be blow molded, injection molded, or made with similar techniques.  It would have been obvious and well within the level of ordinary skill in the art to form the seat, as taught by Hawkins et al, to include 2 lateral sides since it would create a stronger, sturdier armrest that would also provide easier attachment for upholstery. Yuan teaches fasteners 11,12 having an internal thread for extending through a continuous wall 15, such as the wall of an armrest, into the interior of an arm rest form, and that clamp onto the wall, and cooperating fasteners 41 having exterior threads that are adapted to extend through respective ones of a plurality of spanning wood frame cross members and into respective ones of the fasteners 11,12 having internal threads (See above 103 Rejection and Figures 2C and 2G of Yuan).  It would have obvious and well within the level of ordinary skill in the art to form the armrest forms, as taught by Hawkins et al, from blow molded polymer, as taught by Burhman, Casini, and Andrade, since blow molding is nothing more than an alternative conventional method to injection molding or extrusion molding. However, the costs of blow molding are lower as compared to injection molding. It would have obvious and well within the level of ordinary skill in the art to use the type of fasteners such as the one taught by Yuan, since it would provide a more secure attachment of the parts that would also prevent inadvertent detachment o the fasteners and the walls. 
As for claims 22 and 24, Hawkins et al teach that the slot extends most of a distance between the front side and the rear side of each arm rest; wherein the slot extends most of a distance between the front side and the rear side of each arm rest; wherein the chair is configured as a sofa.

Claims 9-13 and 25 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636